Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/24/2022 with respect to Long and Purvis have been fully considered and are persuasive.  The rejection of claims 1 and 12 has been withdrawn. 
Applicant's arguments filed 11/24/2022  have been fully considered but they are not persuasive. 
Applicant contends:

    PNG
    media_image1.png
    221
    697
    media_image1.png
    Greyscale

Examiner respectfully disagrees. Applicant’s specification (PG PUB) states:

2. Description of Related Art
[0003] See FIG. 1, which shows a schematic diagram of to-be-tracked objects. In FIG. 1, the to-be-tracked objects 101 and 102 may be a pair of handheld controllers in a virtual reality (VR) system. In order to make the to-be-tracked objects 101 and 102 trackable, the to-be-tracked objects 101 and 102 can be respectively disposed with light emitting elements 101a and 101b (such as light emitting diodes (LED)) that emit lights (e.g., visible/invisible lights). In this case, the head-mounted display (HMD) of the VR system can determine the poses of the to-be-tracked objects 101 and 102 based on the light distributions of the light emitting elements 101a and 102a by using, for example, inside-out tracking mechanisms.
[0004] In the above way, in order to make the to-be-tracked objects 101 and 102 distinguishable to the HMD, the distribution of the light emitting elements 101a on the to-be-tracked object 101 and the distribution of the light emitting elements 101b on the to-be-tracked object 102 need to be different. That is, the hardware design of the to-be-tracked objects 101 and 102 cannot be the same, or the to-be-tracked objects 101 and 102 would be indistinguishable to the HMD.
[0005] However, for trackers with identical hardware designs, the above ways cannot be applied.

Examiner notes the claims do not require the “are not installed on other to-be-tracked objects”. Examiner understand claim 1 to encompass Applicant’s fig. 5 embodiment and Ranjan appears to read on the limitations (see below). Examiner notes “to-be-tracked” appears to be used as an object that is able to be tracked as shown in the “Description of the Related Art”. Furthermore the claims do not appear to determine the tracking /results/poses of other corresponding objects based on eh track results. Ranjan tracks the results as it is a controller [0018-0020] )fig. 1 (108 and 104))

Applicant further contends: 
    PNG
    media_image2.png
    76
    748
    media_image2.png
    Greyscale

Examiner respectfully disagrees. Saur tracks a user holding the controller (fig. 1 4,5) and determine the position change (fig. 2 (s4)). 
Applicant also contends:


    PNG
    media_image3.png
    72
    715
    media_image3.png
    Greyscale


Examiner respectfully disagrees and currently the claims do not appear to require the markers to be set on any object. But, Saur states, [0027] In this regard, by way of example, a user can hold by hand a medical instrument, for example a surgical instrument. Furthermore, markers, in particular markers of a marker array, can be secured to the instrument, for example to a suction tube. If a position tracking module is then activated, a positioning device for a surgical microscope can be controlled in such a way that the surgical microscope keeps constant a relative position with respect to the instrument. In this case, the surgical microscope can follow the trajectory of the instrument. The surgical microscope can thus be repositioned without the need for manual actuation by a user. Alternatively, when generating the control signal, a current position of the surgical microscope or of the positionally tracked instrument can be stored. In this case, e.g., a position of the surgical microscope relative to the instrument and/or relative to a patient can be stored.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear to the Examiner what applicant intends as the “trackers”. Is the tracker the group of LEDs or the device? The Remarks appear to argue the trackers are disposed on the to-be-tracked objects versus what is disclosed in the specification. If the trackers are disposed on a plurality of to-be-tracked objects, how is the hardware design identical to each other and which embodiments in the figures/specification are applicable? For purposes of examination examiner is going to assume the tracker is the group of markers.
Applicant’s specification “[0039] In some embodiments, the trackers in the tracking system 200 can be implemented in the forms other than those shown in FIG. 2. For example, the form/type of the trackers can be implemented as handheld controllers (e.g., the handheld controller in FIG. 1), bracelet, or the like. In these cases, the trackers can be hold and used by hands of the user, such that the pose/gesture of the hands of the user can be determined by the host 299.”
[0007] The embodiments of the disclosure provide a tracking system, including a plurality of trackers, wherein each of the trackers is trackable and includes a plurality of light emitting element groups, and each of the light emitting element groups includes a plurality of light emitting elements. Each of the trackers is configured to enable at least one of the light emitting element groups, light distribution patterns formed by the at least one of the enabled light emitting element groups on each of the trackers are different from each other, and hardware designs of the trackers are identical to each other.
[0031] In the embodiments of the disclosure, the tracker 300 includes, for example, a LED flexible printed circuit board (FPC) 31, a radio frequency (RF) control integrated circuit (IC) 32, other peripherals 33, and light emitting element groups G1-G3, wherein the RF control IC 32 may provide LED control signals to the LED FPC 31 and other control signals to the other peripherals 33.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being (a)(1) by anticipated by Ranjan et al (2016/0307332) hereafter, Ranjan.

In regards to claim 1, Ranjan teaches a tracking system, comprising (abstract): 
a plurality of trackers (fig. 1 (104(1) and 104(2)) (fig. 7 (702(1) and 702(2)) trackers as the group of lights and/or the whole device), 
wherein each of the trackers is trackable and comprises [0010-0015]: 
a plurality of light emitting element groups, and each of the light emitting element groups comprises a plurality of light emitting elements (fig. 7 (702(1) and 702(2) [0039-0041]); 
wherein each of the trackers is configured to enable at least one of the light emitting element groups, light distribution patterns formed by the at least one of the enabled light emitting element groups on each of the trackers are different from each other, and 
[0039] FIG. 7 illustrates an example scenario 700 where multiple objects 702(1), 702(2) may be tracked based on each object having a different number and/or pattern of light sources illuminated, with each number and/or the pattern identifying the respective object. That is, rather than objects utilizing different pulsing or wavelength-based lighting patterns, the objects 702(1) and 702(2) may each “light up” a unique array of lights (e.g., LEDs) that are used to identify each respective object.
hardware designs of the trackers are identical to each other (fig. 7 (702(1) and 702(2)).
wherein the trackers are disposed on a plurality of to-be-tracked objects (fig. 7 702(1) and (702)(2)) group of lights on the object),
respectively:
wherein poses of the trackers are determined based on the light distribution [0039-0043]
patterns formed by the at least one of the enabled light emitting element groups on each[0039-0043]
of the trackers, and the poses of the trackers are used to determine poses of the
to-be-tracked objects [0016] controller).

    PNG
    media_image4.png
    806
    590
    media_image4.png
    Greyscale



In regards to claim 2, Ranjan teaches the tracking system according to claim 1, wherein the trackers comprise: a first tracker, wherein the light emitting element groups of the first tracker comprise a first light emitting element group and a second light emitting element group (fig. 6 (602-612)) (fig. 7 (702(1)); a second tracker, wherein the light emitting element groups of the second tracker comprise the first light emitting element group and the second light emitting element group (fig. 7 (702)(2)); wherein the first tracker is configured to enable the first light emitting element group, the second tracker is configured to enable the second light emitting element group, and a first light distribution pattern formed by the first light emitting element group on the first tracker is different from a second light distribution pattern formed by the second light emitting element group on the second tracker [0039-0041] (fig. 7 (702(1) X lighting pattern and 702(2) L pattern)).
In regards to claim 3, Ranjan teaches tracking system according to claim 2, wherein a first hardware design of the first tracker is identical to a second hardware design of the second tracker (fig. 7 (702 (3x3 LED)).
In regards to claim 4, Ranjan teaches tracking system according to claim 2, wherein the light emitting element groups of the first tracker and the second tracker further comprise a third light emitting element group, and the first tracker and the second tracker are further configured to enable the third light emitting element group, wherein a third light distribution pattern formed by the first light emitting element group and the third light emitting element group on the first tracker is different from a fourth light distribution pattern formed by the second light emitting element group and the third light emitting element group on the second tracker (fig. 7 702 (That is, rather than objects utilizing different pulsing or wavelength-based lighting patterns, the objects 702(1) and 702(2) may each “light up” a unique array of lights (e.g., LEDs) that are used to identify each respective object [0039]).
In regards to claim 5, Ranjan teaches tracking system according to claim 2, wherein the second light emitting element group on the first tracker is disabled, and the first light emitting element group on the second tracker is disabled (fig. 7 702 (That is, rather than objects utilizing different pulsing or wavelength-based lighting patterns, the objects 702(1) and 702(2) may each “light up” a unique array of lights (e.g., LEDs) that are used to identify each respective object [0039]).
In regards to claim 6, Ranjan teaches tracking system according to claim 1, wherein the light emitting elements in the enabled light emitting element groups on each of the trackers emit lights, and the light emitting elements not in the enabled light emitting element groups on each of the trackers emit lights do not emit lights. [0040] In the illustrated example, for instance, each object includes an M×N array of lights (in this case 3×3). The system 102 may instruct each object to light (or the objects may be pre-programmed to light) a certain set of lights of the M×N matrix, with this set uniquely identifying each respective object. In the illustration, for instance, the first object 702(1) is illuminated in the form of an “X” while the second object 702(2) is illuminated in the form of a reverse “L”. The system 102 may then identify these lighting shapes in images captured by the cameras 128 for the purpose of both identifying the objects and tracking them over time. It is to be appreciated that while FIG. 7 illustrates the available lights in the form of an M×N matrix, in other instances the available lights may be arranged circularly or in any other arrangement.
In regards to claim 8, Ranjan teaches tracking system according to claim 1, further comprising a host configured to determine the at least one of the enabled light emitting element groups on each of the trackers. [0018] FIG. 1 illustrates an example environment 100 that includes a system 102 configured to identify and track multiple objects in a scene, such as a first object 104(1) and a second object 104(2). In this example, the system 102 is a game console that includes cameras for tracking and identifying two game controllers operated by respective users 106(1) and 106(2). In this example, the users operate the game console using the game controllers, while the system 102 couples to a display 108 for providing visual feedback to the users 106(1) and 106(2).
In regards to claim 10, Ranjan teaches tracking system according to claim 8, wherein the host is configured to perform: determining poses of the trackers based on the light distribution patterns formed by the at least one of the enabled light emitting element groups on each of the trackers.(fig. 1 (106(1) tracking the pose of the user moving the object)
In regards to claim 11, Ranjan teaches tracking system according to claim 8, wherein the host comprises at least one camera used to capture images of the trackers, and the host is configured to perform: determining the poses of the trackers based on the light distribution patterns captured in the images. (fig. 1 (106(1)) and trackinging [0020] In some instances, the objects 104(1), 104(2) may illuminate their light sources 110(1), 110(2) according to a lighting pattern, while the cameras 128 capture images of the environment 100. The tracking and identification module 124 may then analyze the images to identify the objects and track the movement of the objects through the environment. In some instances, the one or more cameras 128 include at least two cameras for identifying the location of the objects in three-space (X, Y, Z) in the environment through stereoscopic vision. In other examples, the one or more cameras 128 may comprise a single camera for identifying the X, Y locations based on identifying the light sources of the objects in the captured images and identifying the Z locations of the objects based on the brightness of the light sources in the images. In addition, and as discussed below, the objects may take turns performing an identification lighting pattern to enable the tracking and identification module 124 to identify the respective objects 104(1) and 104(2).
Claim(s) 12-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saur et al (20200363782), hereinafter, Saur.

In regards to claim 12, Saur teaches a tracking system, comprising (abstract): 

    PNG
    media_image5.png
    390
    361
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    351
    621
    media_image6.png
    Greyscale

at least one tracker, wherein each of the at least one tracker is trackable and comprising. (1 (4,5))

    PNG
    media_image7.png
    427
    688
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    738
    667
    media_image8.png
    Greyscale

 	a switch [109,183-185];(fig. 4a-4c)
a plurality of light emitting element groups, and each of the light emitting element groups comprises a plurality of light emitting elements [109, 30,]; 
wherein the light emitting element groups on each of the at least one tracker comprise a fixed light emitting element group and a movable light emitting element group, a position of each light emitting element in the fixed light emitting element group is fixed, and a position of each light emitting element in the movable light emitting element group is switchable between a plurality of positions by using the switch (fig. 4a-4b (11, 4,4a-4,4b and 4c)).
wherein the at least one tracker is disposed on at least one to-be-tracked_ object, respectively: wherein a pose of each tracker is determined based on a light distribution pattern (fig. 4a-4b )[0017-0029]
formed by the corresponding light emitting element groups on each tracker, and the [108-109]
pose of each tracker is used to determine a pose of the corresponding to-be-tracked object (fig. 3a-4b markers are secured to the object [0032, 0072.

8.	In regards to claim 13, Saur teaches tracking system according to claim 12, wherein the plurality of positions comprises a first position and a second position, the switch has a first state and a second state the switch in the first state controls the position of each light emitting element in the movable light emitting element group to be the first position, and the switch in the second state controls the position of each light emitting element in the movable light emitting element group to be the second position. [0187] In this case, the marker 4c illustrated in FIG. 4A is embodied as a so-called pushbutton marker. Specifically, if the user 10 releases the movable element 11, then this can return to the explained first relative position on account of the restoring spring 13. This advantageously enables simple handling for generating a control signal SS. The latter can be generated in particular if, after the deflection out of the initial position, the movable marker 4a has independently returned to the initial position again.[0188] FIG. 4C shows a schematic side view of a marker array 5 in accordance with a further exemplary embodiment of the disclosure. This exemplary embodiment illustrated in FIG. 4C is embodied substantially like the exemplary embodiment illustrated in FIG. 4A. Therefore, reference can be made to the corresponding explanations concerning FIG. 4A and FIG. 4B. In contrast to the exemplary embodiment illustrated in FIG. 4A, the movable element 11 includes an actuation section 14, which projects from the movable element 11 and can thus be actuated more simply and more reliably by a user, in particular by the user's thumb 10.
In regards to claim 14, Saur teaches tracking system according to claim 13, wherein the at least one tracker comprises a first tracker and a second tracker, and hardware designs of the at least one tracker are identical to each other [0034, 156] (fig. 3a-4c (9)).
In regards to claim 15, Saur teaches tracking system according to claim 14, wherein the switch on the first tracker is in the first state, the switch on the second tracker is in the second state, a first specific light distribution pattern formed by the light emitting element groups on the first tracker is different from a second specific light distribution pattern formed by the light emitting element groups on the second tracker (fig. 3a and 3b with respect to figs. 4a-4c [187-190]).
In regards to claim 16, Saur teaches tracking system according to claim 15, further comprising a host configured to perform: determining poses of the first tracker and the second tracker based on the first specific light distribution pattern and the second light distribution pattern, respectively [155-157] (fig. 7)).
In regards to claim 18, Saur teaches tracking system according to claim 16, wherein the host comprises at least one camera used to capture images of the first tracker and the second tracker, and the host is configured to perform: determining the poses of the first tracker and the second tracker based on the first specific light distribution pattern and the second light distribution pattern captured in the images [111. 155-156].
In regards to claim 19, Saur teaches tracking system according to claim 12, wherein all of the light emitting elements on each of the at least one tracker emit lights [109-110, 208] .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranjan in view of Kouno et al (2021/0394069) hereinafter, Kouno. 

In regards to claim 9, Ranjan fails to teach the tracking system according to claim 8, wherein the host is a head-mounted display.
However, Kouno teaches wherein the host is a head-mounted display.(fig. 1 (100) 20a and 20b)) [0031]). 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Ranjan to further include wherein the host is a head-mounted display as taught by Kouno in order to provide VR and an alternative immersive environment to the user [0030]. 


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saur in view of Kouno et al (2021/0394069) hereinafter, Kouno. 

In regards to claim 17, Saur fails to expressly teach the tracking system according to claim 16, wherein the host is a head-mounted display.
However, Kouno teaches wherein the host is a head-mounted display.(fig. 1 (100) 20a and 20b)) [0031]). 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Ranjan to further include wherein the host is a head-mounted display as taught by Kouno in order to provide VR and an alternative immersive environment to the user [0030]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694